UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1123


In re: JOEY LAMAR WHITE, a/k/a Little Joey, a/k/a Black, a/k/a Savage,

                    Petitioner.



               On Petition for Writ of Mandamus. (2:11-cr-00028-FL-1)


Submitted: June 10, 2021                                          Decided: June 23, 2021


Before NIEMEYER, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joey Lamar White, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joey Lamar White petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his petition for a writ of audita querela pursuant to 28 U.S.C.

§ 1651. He seeks an order from this court directing the district court to act. Our review of

the district court’s docket reveals that the district court has recharacterized White’s petition

as a successive 28 U.S.C. § 2255 motion and dismissed it without prejudice. Accordingly,

because the district court has recently decided White’s case, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                               2